Title: To John Adams from Charles Holt, 27 August 1820
From: Holt, Charles
To: Adams, John


				
					Venerable Sir,
					New York, August 27, 1820.
				
				It will possibly amuse a few of the leisure moments of your latter years, to receive an act of political justice and literary homage, not the less to be valued as it is late in offering, when accompanied by my sincere regret that it had not be tendered before. Twenty years ago, Sir, I was the editor of a party newspaper in Connecticut (the Bee), and was imprisoned under the Sedition law for a publication adjudged to be libellous in the politics of that day. I then wrote and published much against you, sir, as an aristocrat in principle or royalist at heart, no friend to “the rights of man,” and hostile to the “republicanism” of the United States. I had not read your Defence of the American Constitutions, nor much of any political history, and but very little in the book of living experience.But, sir, I have since, although publisher of a political gazette sixteen years after, seen and felt abundant cause for discarding the impressions I then entertained, and adopting opinions gathered from all observation and confirmed by all experience. I have truly and literally seen “republicanism” made to “mean anything or nothing,” and the cloke for persecution, injustice, and despotism, as cruel, ferocious and arbitrary, as ever disgraced the annals of the first European settlers among the Indians in South (or North) America, the records of the French revolution, or the histories of despots in every age and part of the world, from ancient savage barbarity to modern European refinement. And I have seen as little regard to equal right paid by the (unchecked) “sovereign people,” under the garb of liberty and equality, as we can see of the true religion of nature and the gospel in the Catholic Inquisition, the martyrdoms of Smithfield, the scenes of Salem witchcraft or the persecutions of quakers, freethinkers, and other dissenters. And, sir, the longer I have lived I have seen the more indubitable proof of the danger of leaving power in the hands of the people for unrestrained exercise. Little different from the law of force between the strong and the weak, would be the right of unbridled majorities to govern instanter—From the Tarpeian Rock and the guillotine, there is no return nor remedy more than from the knife and pistol of the assassin. “Extremes in nature equal and produce”—Attraction and Repulsion preserve the equilibrium in the works of nature. And in mechanics and in politics, by the Universal Law, from the balance-wheel of a watch, the pendulum of a clock, and the Fly-wheel of a steam engine, to the organization of a criminal court by grand and petit juries and the government of a state or empire by a division of powers into legislative, judicial and executive branches, with the additional security of a two fold legislature, with constitutional checks and delays in passing laws—I am convinced that no machine, no apparatus, no combination of powers, can operate well and safely without regulation by checks and balances, but would, if left to unrestrained motion, inevitably destroy itself.The Good Sense of our fellow-citizens, in most if not all of the American constitutions, has secured to the people the benefit of your theory, improved from the British system, and established such guards and preventatives against both anarchy and despotism, as I trust will long present to the world more perfect models and happy spectacles of a nicely balanced and well regulated state, than are to be found in the warm imagination of the most benevolent theorist, or the real history of all the republics which Greece and Rome, Europe or Asia, ancient and modern, has furnished.But, sir, I am forgetting my respect, in trespassing on your time. I intended an allusion to the clamor for “Universal Suffrage” so called, by modern demagogues, to break down all distinctions in the elective franchise, and give the owners of the land, with all the property of the country, no more weight or rights than men without property or interest in it—a levelling and truly unjust and unequal principle I have ever viewed with a pointed disapprobation as an Agrarian law or the abolition of all law together. Having however far exceed my designed limits, I will add nothing further than to ask your indulgence, if any apology be deemed necessary for addressing you, and to assure you that I have long been and now am, with increased consideration, and the most sincere respect, / sir, / Your very obedient humble servant,
				
					Charles Holt
				
				
			